                        Case 19-01298-MAM           Doc 24   Filed 09/10/19    Page 1 of 2




         ORDERED in the Southern District of Florida on September 10, 2019.




                                                               Mindy A. Mora, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov

        In re:                                                       Case No. 18-16248-BKC-MAM
                                                                     Chapter 7
        CHANCE & ANTHEM, LLC,
              Debtor.
        _____________________________________/

        ROBERT C. FURR not individually but                          ADV. NO. 19-01298-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,

                 Plaintiff,
        v.

        JEFFREY M. SISKIND, et al.,

              Defendants.
        ______________________________________/
              AGREED ORDER GRANTING DEFENDANTS’, FRANK ZOKAITES, OB REAL
             ESTATE 1732, LLC, WELLINGTON 3445, LP AND ZOKAITES PROPERTIES, LP,
               Case 19-01298-MAM          Doc 24      Filed 09/10/19     Page 2 of 2



               AGREED EX PARTE MOTION FOR EXTENSION OF TIME
                   TO RESPOND TO ADVERSARY COMPLAINT

       THIS MATTER came before the Court on Defendants’, Frank Zokaites, OB Real Estate

1732, LLC, Wellington 3445, LP and Zokaites Properties, LP (the “Zokaites Defendants”),

Agreed Ex Parte Motion for Extension of Time to Respond to Adversary Complaint [ECF No.

18] (the “Motion”). The Court, having considered the Motion, having been advised that the

Plaintiff consents to the relief requested, and being otherwise advised in the premises, it is,

   ORDERED, as follows:

       1.      The Motion is GRANTED.

       2.      The deadline for the Zokaites Defendants to file a response to the Adversary

Complaint is on or before October October 21, 2019.

                                                ###


Submitted By
Samantha Tesser Haimo, Esq.
sth@womenatlawfl.com
FEIGELES & HAIMO LLP
7900 Peters Road, Suite B-200
Fort Lauderdale, FL 33324
(954) 376–5956 - Telephone
(954) 206-0188 - Facsimile

 [Attorney Samantha Tesser Haimo, Esq. is directed to serve a copy of this Order upon all parties
in interest].




                                                  2
